Citation Nr: 1706100	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans' Affairs (VA). 

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in October 2016.  A transcript is in the record. 

Entitlement to service connection for diabetes mellitus was also denied in the March 2011 rating decision.  The Veteran included this issue in his June 2011 notice of disagreement, and the issue was listed in the December 2012 Statement of the Case.  However, the Veteran declined to include the issue of service connection for diabetes mellitus in his substantive appeal, and clearly indicated that he chose not to appeal this issue.  It has not been certified to the Board, and the undersigned Veterans Law Judge did not accept testimony in the matter.  Therefore, entitlement to service connection for diabetes mellitus is not on appeal to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had presented credible testimony pertaining to the back injury he sustained during active, and the service treatment records confirm that he was treated for lumbar myalgia.  

2.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis and radiculopathy. 

3.  The most probative medical opinions relate the Veteran's current back disability to the injury he sustained during active service. 


CONCLUSION OF LAW

The criteria for service connection for a chronic back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he currently has a chronic back disability as a result of an injury during active service.  He states that while he was helping to unload 100 pound sacks of potatoes from a truck, he slipped in the snow and fell.  Although he sought and obtained treatment, he was later ordered to resume unloading potatoes, and the result is that he required bed rest for a week due to back pain.  The Veteran contends that he has experienced back pain on a regular basis since service, without any additional post service injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran was afforded a VA examination in March 2011.  This resulted in diagnoses of degenerative disc disease, and spinal stenosis with right lower extremity radiculopathy.  The Veteran has also submitted private medical records that include imaging studies that show degenerative changes of the spine, and VA treatment records showing ongoing treatment for back pain.  The Board finds that the criterion of a current disability has been met.  

The Board also finds that the criterion of an injury or disease noted in service has also been met.  The Veteran's service treatment records include a December 1957 entry that state he was having trouble with his "back 5th lumbar."  The diagnosis was lumbar myalgia.  The Veteran also provided highly credible testimony pertaining to the injury he sustained during service, which is consistent with the statements he has provided which also described his in-service injury.  Therefore, the criterion that an injury or disease be noted during service has also been met.  

In order to establish service connection for a disability, it is not sufficient to show that the Veteran has a current disability and had an injury or disease in service.  The evidence must also show that there is a causal relationship between these two criteria.  In this instance, the Board will find that the evidence supports such a relationship.  

The March 2011 VA examination report includes a medical opinion from the nurse practitioner who examined the Veteran that weighs against his claim.  The examiner reviewed the records and then opined it was less likely as not that the Veteran's disability was the same or the result of the back condition shown during active service.  The rationale was that the Veteran's discharge examination revealed a normal back, and there was no medical evidence available to support his claim of chronic treatment for his back.  

In contrast, the Veteran's private doctor, H.F.H., M.D., states in a February 2013 examination report that the Veteran injured his back lifting a sack of potatoes while in the Navy.  He opined the Veteran's back problem was more likely than not related to the injury in service.  

In October 2013, Dr. H.F.H. submitted another letter stating that the back injury sustained by the Veteran in the Navy in 1957 is more likely than not the cause of his present back problem.  The doctor noted that he had reviewed the Veterans' military record and imaging studies in order to draw this conclusion.  

The Board finds that the opinions from Dr. H.F.H. are the most probative.  The rationale of the March 2011 VA examiner was that there was no medical evidence to support the Veteran's claim of continuity of symptomatology of his back pain ever since active service.  However, the mere absence of medical evidence is insufficient to support a negative opinion.  See Buchanan.  Furthermore, since the March 2011 opinion was issued, statements have been received from the Veteran's wife and brother that report the Veteran has been experiencing low back pain ever since discharge from service.  The Veteran has also submitted similar statements, and he and his wife provided very credible testimony that describes incidents of back pain very shortly after service as well as ongoing pain through the years.  The Board observes that the Veteran is competent to talk about experiencing back pain.  

In contrast, the opinions of Dr. H.F.H. included not only examinations of the Veteran and a review of the medical record, but also considered the Veteran's statements pertaining to his ongoing back pain throughout the years.  The doctor concluded that it was more likely than not that the Veteran's current back disability is related to the injury he sustained in service.  The Board agrees, and consequently entitlement to service connection for a chronic back disability is established.




ORDER

Entitlement to service connection for a chronic back disability is granted. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


